Citation Nr: 0613943	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  05-03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C infection 
with cirrhotic changes.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefit sought on appeal.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's current hepatitis C with cirrhotic changes is 
related to his service.


CONCLUSION OF LAW

Service connection for hepatitis C with cirrhotic changes is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
Here, the RO sent correspondence in October 2003 and a rating 
decision in February 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
adjudication in the December 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, like cirrhosis, may be presumed to 
have been incurred during service if they become disabling to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis C with 
cirrhotic changes on a direct or presumptive basis.  
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  The competent 
medical evidence indicates that although the veteran 
currently has the condition, he did not incur the condition 
in service.

The veteran's service medical records are void of any 
complaints, symptoms, or diagnosis attributed to hepatitis C 
with cirrhotic changes.  In his substantive appeal, the 
veteran identifies possible in-service risk factors for 
hepatitis C.  He states that though he did not come into 
contact with a lot of wounded, he was exposed to unclean 
water and food.  A review of the veteran's DD 214 shows that 
his military occupation specialty was that of wireman.  The 
veteran also points to the possibility of contracting 
hepatitis C through in-service dental work,  specifically 
tooth extraction.  However, the service medical records do 
not definitively show that the veteran had any such dental 
work performed and there is no competent medical evidence of 
record linking the veteran's hepatitis C to any dental work.

The veteran's post-service medical records show that 
following an examination and laboratory results in May 2003, 
the veteran was diagnosed as having hepatitis C.  In November 
2003, a private physician opined that the veteran "obtained 
his hepatitis C from a work related incident or 
intercourse."  Neither of these possible sources for 
hepatitis C was linked to the veteran's time in service.  In 
December 2003, a private medical report shows that the 
veteran's condition was diagnosed as hepatitis C cirrhosis.  
In addition, the veteran's substantive appeal identifies 
employment at a linen service as a possible risk factor for 
contracting hepatitis C.

The veteran's post-service medical records are negative for 
any evidence of hepatitis C with cirrhotic changes within one 
year of separation from active duty.  In fact, the post-
service medical records are negative for hepatitis C until 
over thirty years after separation.  The United States Court 
of Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, while the competent medical 
evidence does show that the veteran now suffers from 
hepatitis C, it does not include any competent medical 
opinion linking the condition to the veteran's active duty.  
In the absence of competent medical evidence linking any 
current hepatitis C to service, service connection must be 
denied.

Simply put, the record contains no private or VA records 
demonstrating that the veteran contracted hepatitis C in 
service.  The Board recognizes the veteran's own assertions 
that he has the condition, related to his service.  However, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a result, his own assertions do not constitute 
competent medical evidence that he contracted the infection 
in service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for hepatitis C with cirrhotic changes is denied.

ORDER


Service connection for hepatitis C with cirrhotic changes is 
denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


